Order entered January 25, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-11-00947-CR
                                       No. 05-11-00948-CR

                             LAWRENCE REYNOLDS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F07-38808-M

                                            ORDER
       The Court REINSTATES the appeals.

       On February 3, 2012 and November 15, 2012, the Court ordered the trial court to make

findings regarding why appellant’s brief has not been filed in these appeals. We ADOPT the

findings that:   (1) appellant desires to pursue the appeals; (2) appellant is indigent and

represented by court-appointed counsel David Pire; (3) the original paperwork regarding Mr.

Pire’s appointment to represent appellant was lost or misplaced and the trial court has executed

new appointment paperwork; (4) Mr. Pire has begun work on appellant’s brief; and (5) Mr. Pire

can file appellant’s brief within thirty days of the January 18, 2013 hearing.
        We ORDER appellant to file his brief by TUESDAY, FEBRUARY 19, 2013. Because

appellant’s brief is already more than one year overdue, no further extensions will be granted.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.




                                             /s/     DAVID W. EVANS
                                                     JUSTICE